Claimant appeals from a decision of the board disallowing her claim for disability compensation. Claimant began employment as a clerk for the employer, Rensselaer County Department of Health, in September, 1948. During October, 1948, she was assigned to a mobile X-ray unit and her duties required her to sit outside at a table and take and record information from those applying for X rays. Her testimony is that it was very cold during the period she was performing such duties and she began to suffer pains in her stomach, a loosening of her bowels, chills and cramps. Her condition was eventually diagnosed as colitis. She continued in her employment, however, until October of 1954, with some intervals of disability, and filed a claim for compensation on October 1, 1954. The case was tried and this appeal is presented on the theory of accidental injury. The board has found: “ .The claimant did not sustain an accidental injury and/or occupational disease arising out of or in the course of her employment.” In the evidence there is no attempt to pinpoint one particular incident or occurrence, but claimant merely relies on the fact of exposure to cold in October. There is no evidence of any factual basis showing a catastrophic emergent exposure. The board’s finding that claimant sustained no accident comes well within the framework of rules laid down in such cases as Matter of Lerner v. Rump Bros. (241 N. Y. 153); Matter of Horn v. Pals <Sb Solow (299 N. Y. 575); Matter of Deyo v. Village of Piermont (283 App. Div. 67); Matter of Conroy v. Rupert Fish Co. (8 A D 2d 553) and Matte,r of Hoare *895v. Great Atlantia & Pacific Tea Co. (8 A D 2d 561). Indeed, if these and similar eases did not mandate the board in finding no accident, they certainly permitted the board to so find as a fact. Decision unanimously affirmed, without costs. Present — Foster, P. J., Bergan, Coon, Herlihy and Reynolds, JJ.